Title: To James Madison from Anthony Charles Cazenove, 28 July 1818
From: Cazenove, Anthony Charles
To: Madison, James


Dear Sir
Alexandria July 28th. 1818
I am favor’d with your letter of 23d. instt. & shall have particular pleasure in endeavouring to procure you a qr. cask of Port & one of Termo, to your satisfaction.
It would be equally pleasing to me to see you command my services at all times when they can be acceptable & remain with highest regard very respectfully your Obedt. Servt.
Ant Chs. Cazenove
